Name: Commission Regulation (EC) No 3270/93 of 29 November 1993 amending Regulation (EC) No 3151/93 introducing a countervailing charge on tomatoes originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 11 . 93 Official Journal of the European Communities No L 294/13 COMMISSION REGULATION (EC) No 3270/93 of 29 November 1993 amending Regulation (EC) No 3151/93 introducing a countervailing charge on tomatoes originating in Morocco amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of tomatoes originating in Morocco must be altered, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 638/93 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EC) No 3151 /93 (3), as amended by Regulation (EC) No 3209/93 (4), introduced a countervailing charge on tomatoes originating in Morocco ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge intro ­ duced in application of Article 25 of that Regulation is HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EC) No 3151 /93, 'ECU 5,65' is hereby replaced by 'ECU 1,99'. Article 2 This Regulation shall enter into force on 30 November 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 69, 20 . 3 . 1993, p. 7. (3) OJ No L 282, 17 . 11 . 1993, p. 3 . (4) OJ No L 289, 24. 11 . 1993, p. 19 .